DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
This Office Action is in response to the application 17/046780 filed on 10/10/2020.
Claims 1-10 and 14-18 have been examined and are pending in this application. 
Receipt of the preliminary amendments filed on 10/10/2020 is acknowledged.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810327867.6, filed on 04/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/17/2021 and 07/24/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim2, 4, 6, 8-9 and 14-16 are objected to because of the following informalities:  
a blockchain" in lines 2 and 4. In light of specification [0057], for better clarity the examiner suggests that the claim be further amend the limitation to “the blockchain.”
Claim 4 recites the limitations "an issuing request" and "a digital certificate" in lines 2 and 3.  In light of specification [0061], for better clarity the examiner suggests that claim be further amend the limitations to "the issuing request" and "the digital certificate."
Claim 6 recites the limitation "a verification result" in line 2.  In light of specification [0050], for better clarity the examiner suggests that the claim be further amend the limitation to "the verification result" and "the digital certificate."
Claims 8-9 recite the limitations "an issuing request," "a digital certificate" and "an effective time" in lines 2 and 4, respectively.  In light of specification [0061], for better clarity the examiner suggests that the claim be further amend the limitations to "the issuing request" and "the digital certificate."
Claim 14 recites the limitation "a blockchain" in lines 2 and 6.  In light of specification [0057], for better clarity the examiner suggests that the claim be further amend the limitation to “the blockchain.”
Claim 15 recites the limitation "an issuing request" in line 3.  In light of specification [0061], for better clarity the examiner suggests that the claim be further amend the limitation to "the issuing request."
Claim 16 recites the limitations "an issuing request" and "a digital certificate" in lines 1, 2 and 3.  In light of specification [0061], for better clarity the examiner suggests that the claim be further amend the limitations to "the issuing request" and "the digital certificate."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muftic (US 2017/0346639).

Regarding claim 1: Muftic discloses a method for processing a digital certificate, comprising:
receiving an issuing request for the digital certificate, wherein the digital certificate does not contain validity period information (Muftic: ¶0053 requesting own certificates, issuing
and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time);
acquiring a verification result of the digital certificate (Muftic: ¶0072 the BIX system member [] can verify the validity of the certificate, i.e., that the values of all of its attributes are correct); and
recording, according to the verification result, the digital certificate which has passed verification to a blockchain (Muftic: ¶0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members for future use).

Regarding claim 10: Muftic discloses an apparatus for processing a digital certificate, comprising:
a processor (Muftic: ¶0102 PC, smart phone); and
memory for storing a computer program executable on the processor (Muftic: ¶0102 PC, smart phone), wherein when the computer program is executed by the processor, the processor is configured to perform:
receiving an issuing request for the digital certificate, wherein the digital certificate does not contain validity period information (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time);
-6-Docket No.: 2009776PCT-US-CMCCacquiring a verification result of the digital certificate (Muftic: ¶0072 the BIX system member [] can verify the validity of the certificate, i.e., that the values of all of its attributes are correct); and
recording, according to the verification result, the digital certificate which has passed verification to a blockchain (Muftic: ¶0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members for future use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 2-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muftic (US 2017/0346639) in view of Akehurst-Ryan et al. (“Akehurst,” US 2016/0127355).

Regarding claim 2: Muftic discloses the method of claim 1.
Muftic further discloses the digital certificate which has passed verification to a blockchain (Muftic: ¶0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members).
Muftic does not explicitly disclose if an effective time of the digital certificate is reached, recording, according to the verification result.
However, Akehurst discloses if an effective time of the digital certificate is reached, recording, according to the verification result (Akehurst: ¶0054 if the current date and time value falls within the certificate validity period range, the certificate is valid).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Akehurst with the system/method of Muftic to include if an effective time of the digital certificate is reached, recording, according to the verification result.
One would have been motivated to verifying data contained within digital certificates and more particularly to the validation of digital certificates to determine expiration status (Akehurst: ¶0001).

Regarding claim 3: Muftic in view of Akehurst discloses the method of claim 2.
Akehurst: ¶0053 client authenticate-validate program 156 sends a request for a current date and time value to the network location specified within the certificate extension, in step 506).
The motivation is the same that of claim 2 above.

Regarding claim 4: Muftic in view of Akehurst discloses the method of claim 2.
Muftic discloses receiving an issuing request in default of the validity period information, wherein the effective time is based on a pre-appointment (Muftic: ¶0079 issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate).

Regarding claim 5: Muftic in view of Akehurst discloses the method of claim 3.
Akehurst further discloses determining the effective time according to the validity period information or the pre-appointment (Akehurst: ¶0053 in step 508, client authenticate-validate program 156 determines if a current date and time value is received, and if confirmed, continues to step 510).
The motivation is the same that of claim 2 above.

Regarding claim 6: Muftic in view of Akehurst discloses the method of claim 2.
Akehurst further discloses acquiring the verification result issued when the effective time is reached (Akehurst: ¶0053 client authenticate-validate program 156 reads the validity period from the digital certificate, in step 510 of FIG. 5, and compares the current date and time value received from the network location information in the certificate extension, to the certificate validity period). 
The motivation is the same that of claim 2 above.

Regarding claims 14-18: Claims 14-18 are similar in scope to claims 2-6, respectively, and are therefore rejected under similar rationale.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akehurst-Ryan et al. (“Akehurst,” US 2016/0127355) in view of Muftic (US 2017/0346639).

Regarding claim 7: Akehurst discloses a method for processing a digital certificate, comprising:
receiving an issuing request for a digital certificate (Akehurst: ¶0049 certification authority computer 100 receives a request for a digital certificate in step 402);
determining an effective time of the digital certificate (Akehurst: fig. 2; ¶0036 public key certificate 200 has a lifetime which is defined by validity period 250 which is represented in FIG. 2  by a "not-before date and time" and a "not-after date and time");
if the effective time of the digital certificate is reached, verifying the digital certificate to obtain a verification result (Akehurst: ¶0054 if the current date and time value falls within the certificate validity period range, the certificate is valid); and
issuing the verification result of the digital certificate (Akehurst: ¶0054 if it is determined in step 518 that the certificate is valid, then client authenticate-validate program 156 communicates with client certificate program 154 in step 522, to continue subsequent processing, such as checking certification revocation lists).
Akehurst does not explicitly disclose wherein the digital certificate does not contain validity period information.
However, Muftic discloses wherein the digital certificate does not contain validity period information (Muftic: ¶0053 requesting own certificates, issuing
and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Muftic with the system/method of Akehurst to include the digital certificate does not contain validity period information.
One would have been motivated to focusing on certificates and certification protocols based on a globally available, distributed, append-only, public ledger containing certificates as its objects (Muftic: ¶0018).



Regarding claim 8: Akehurst in view of Muftic discloses the method of claim 7.
Akehurst further discloses receiving the issuing request carrying the validity period information, and determining the effective time according to the validity information (Akehurst: ¶0053 client authenticate-validate program 156 sends a request for a current date and time value to the network location specified within the certificate extension, in step 506).
  
Regarding claim 9: Akehurst in view of Muftic discloses the method of claim 7.
Muftic further discloses receiving the issuing request in default of the validity period information, and determining the effective time according to a pre-appointment (Muftic: ¶0079 issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439